DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 8, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynecek et al US Patent No. 8,946,845 in view of Isogai et al US Patent No. 6,188,093 and further in view of Lahav et al US Publication No. 2017/0323912.

Regarding claim 1 Hynecek et al discloses of Fig. 1 – 6, of applicant’s a solid-state image sensor (column 4, line 61 – 64 staked photodiode light sensing element is a solid-state image sensor) comprising: a photodiode configured to generate electrons and holes by photoelectric conversion (column 8, line 14 – 18 stacked photodiode is configured to generate electrons and holes by photoelectric conversion); a pixel signal generation unit configured to generate a pixel signal of a voltage according to an amount of one of the electrons and the holes (column 8, line 31 – 41 the photodiode region of the second BCMD N type channel device 608 is accomplished by p doped region 606 which is an NPN type photodiode and collects photo-generated signal holes within the Xg depth of the silicon substrate. This photodiode also works for the vertical separation of PNP photodiode 607 which collects photo-generated signal electrons within an Xb depth of the silicon substrate and PNP photodiode 612 which collects photo-generated signal electrons within an Xr depth of the silicon substrate such that the pixel signal generation unit is configured to generate a pixel signal of a voltage according to an amount of one of the electrons and the holes);

Hynecek et al discloses an imager with electron and hole pixel signals but does not expressively disclose and a detection unit configured to detect whether or not a change amount in another of the electrons and the holes has exceeded a predetermined threshold and output a detection signal;

Isogai et al teaches an imager that detects if a positive charge of the holes accumulating in the P-type charge-accumulation region exceeds a predetermined value. Isogai et al teaches of Fig. 1 – 4, of applicant’s and configured to detect whether or not a change amount in another of the electrons and the holes has exceeded a predetermined threshold and output a detection signal (column 21, line 53 – 60 of JFET 200 of photodiode 1, if a positive charge of the holes accumulating in the P-type charge-accumulation region 12 exceeds a predetermined value, if the electric potential of the P-type charge-accumulation region 12 exceeds a prescribed level, the P-channel JFET 200 is put into the ON state such that detecting whether or not a change amount in another of the holes has exceeded a predetermined threshold is performed and a detection state signal is output). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Hynecek et al in a manner similar to Isogai et al. Doing so would result improving Hynecek et al invention in a similar way as Isogai et al – namely the ability to provide a method to detect if a positive charge of the holes accumulating in the P-type charge-accumulation region exceeds a predetermined value, in Isogai et al invention, to the imager with electron and hole pixel signals in Hynecek et al invention;

The combination of Hynecek et al in view of Isogai et al teaches an imager with electron and hole pixel signals that detects if a positive charge of the holes accumulating in the P-type charge-accumulation region exceeds a predetermined value but do not expressively teach a detection unit;

Lahav et al teaches control circuit performs the image capture/readout operation. Lahav et al teaches of Fig. 1 – 4, of applicant’s a detection unit (paragraph 0062 control circuit 120A is configured using known techniques to cause image sensor 100A to perform the exemplary image capture/readout operation such that control circuit 120A would perform a detection unit in an image capture/readout operation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Hynecek et al in a manner similar to Lahav et al. Doing so would result improving Hynecek et al invention in a similar way as Lahav et al – namely the ability to provide a control circuit performs the image capture/readout operation, in Lahav et al invention, to the imager with electron and hole pixel signals in Hynecek et al invention.

Regarding claim 2 the combination of Hynecek et al in view of Isogai et al further in view of Lahav et al further teaches of applicant’s wherein the pixel signal generation unit generates the pixel signal of the voltage according to the amount of the electrons, and the detection unit detects whether or not the change amount in the holes has exceeded the threshold (Hynecek et al in column 8, line 31 – 41 PNP photodiode 612 which collects photo-generated signal electrons within an Xr depth of the silicon substrate, Isogai et al in column 21, line 53 – 60 of JFET 200 of photodiode 1, if a positive charge of the holes accumulating in the P-type charge-accumulation region 12 exceeds a predetermined value, if the electric potential of the P-type charge-accumulation region 12 exceeds a prescribed level, the P-channel JFET 200 is put into the ON state, and Lahav et al teaches in paragraph 0062 control circuit 120A is configured using known techniques to cause image sensor 100A to perform the exemplary image capture/readout operation such that the pixel signal generation unit generates the pixel signal of the voltage according to the amount of the electrons in photodiode 612, and the control circuit detection unit detects whether or not the change amount in the holes has exceeded the threshold predetermined value).

Regarding claim 8 the combination of Hynecek et al in view of Isogai et al further in view of Lahav et al further teaches of applicant’s wherein the photodiode, the pixel signal generation unit, and the detection unit are respectively arranged on a plurality of pixels, and the pixel signal generation unit includes a pixel circuit configured to generate the analog pixel signal, and an analog-digital converter configured to convert the pixel signal into a digital signal and output the digital signal (Hynecek et al teaches in column 1, line 25 - 28 CMOS image sensors the charge to voltage conversion is accomplished directly in the pixels themselves and the analog pixel voltage is transferred to the output terminals that have (column 8, line 14 – 18) stacked photodiode is configured to generate electrons and holes by photoelectric conversion. Column 7, line 8 – 13 after this data is converted into the digital equivalent by a suitable column ADC the line data can be transferred in a serial fashion to the output terminals of the image sensor array or to other digital signal processing circuits. Lahav et al teaches in paragraph 0062 control circuit 120A, on image sensor 100 in Fig. 4, is configured using known techniques to cause image sensor 100A to perform the exemplary image capture/readout operation such that the stacked photodiode, the pixel signal generation unit, and the control circuit detection unit are respectively arranged on a plurality of pixels, and the pixel signal generation unit includes a pixel circuit configured to generate the analog pixel signal, and an analog-digital converter configured to convert the pixel signal into a digital signal and output the digital signal).

Regarding claim 10 the combination of Hynecek et al in view of Isogai et al further in view of Lahav et al further teaches of applicant’s wherein the pixel signal generation unit includes a charge accumulation unit configured to accumulate a charge of one of the electrons and the holes, a floating diffusion layer configured to accumulate the charge and convert the charge into the voltage according to an amount of the charge, a first transfer transistor configured to transfer the charge from the photodiode into the charge accumulation unit, and a second transfer transistor configured to transfer the charge from the charge accumulation unit to the floating diffusion layer (Hynecek et al teaches in column 1, line 25 - 28 CMOS image sensors the charge to voltage conversion is accomplished directly in the pixels themselves and the analog pixel voltage is transferred to the output terminals that have (column 8, line 14 – 18) stacked photodiode is configured to generate electrons and holes by photoelectric conversion. Lahav et in paragraph 0042, Fig. 1 – 2, photodiode P is at least partially formed by diffusing one or more n-type dopants into a first portion of n-type region 101-21, and memory node MN is at least partially formed by diffusing n-type dopants into a second portion of n-type region 101-21 such that photodiode P and memory node MN are formed in a spaced-apart relationship within n-type region 101-21). Transfer gate Q5 extends along upper surface 101U between photodiode P and memory node MN such that a flow of electrons between photodiode P and memory node MN is controlled by transfer gate (first) control signal TX1. Floating diffusion FD is spaced from memory node MN by a corresponding channel region. Transfer gate Q6 extends along upper surface 101U between memory node MN and floating diffusion FD such that a flow of electrons between memory node MN and floating diffusion FD is controlled by transfer gate (second) control signal TX2 such that the pixel signal generation unit includes a charge accumulation unit memory node MN configured to accumulate a charge of one of the electrons and the holes from a photodiode, a floating diffusion FD layer configured to accumulate the charge and convert the charge into the voltage according to an amount of the charge, a first transfer transistor Q5 configured to transfer the charge from the photodiode into the charge accumulation unit memory node MN, and a second transfer transistor Q6 configured to transfer the charge from the charge accumulation unit memory node MN to the floating diffusion FD layer).

Regarding claim 15, claim 15 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where of the combination of Hynecek et al in view of Isogai et al further in view of Lahav et al further teaches the additional claim limitation of applicant's and a digital signal processing unit configured to perform predetermined processing for the detection signal and the pixel signal Hynecek et al teaches in column 7, line 8 – 13 after this data is converted into the digital equivalent by a suitable column ADC the line data can be transferred in a serial fashion to the output terminals of the image sensor array or to other digital signal processing circuits such that a digital signal processing unit configured to perform predetermined processing for the detection signal and the pixel signal).

Regarding claim 16, claim 16 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Allowable Subject Matter

Claims 3 – 7, 9, and 11 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696